Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into as of February 12, 2010 (the “Effective Date”), among NORTHWEST
PIPE COMPANY, an Oregon corporation (the “Borrower”), and BANK OF AMERICA, N.A.,
as Administrative Agent (the “Administrative Agent”).

RECITALS

Borrower, Administrative Agent and certain lenders party thereto from time to
time are parties to that certain Amended and Restated Credit Agreement entered
into as of May 31, 2007 (as amended, modified or supplemented from time to time,
the “Credit Agreement”). Borrower and Administrative Agent desire to amend the
Credit Agreement as set forth herein. The Required Lenders (as that term is
defined in the Credit Agreement), and Bank of America, N.A., as Swing Line
Lender and L/C Issuer, have consented to the amendments to the Credit Agreement
set forth herein as indicated by their signatures below.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1. Recitals. The Recitals are true.

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given in the Credit Agreement.

3. Waiver. The Events of Default, if any, that may have occurred under the
Credit Agreement by reason of the failure, if any, of Borrower, as of
December 31, 2009, to cause Borrower and its Subsidiaries to maintain (a) the
Consolidated Senior Leverage Ratio required by Section 6.17(b) of the Credit
Agreement, (b) the Consolidated Fixed Charge Coverage Ratio required by
Section 6.17(a) of the Credit Agreement, and (c) the Consolidated Total Leverage
Ratio required by Section 6.17(c) of the Credit Agreement, are hereby waived.
The foregoing waiver does not constitute a waiver of any other Default now
existing or hereafter arising, whether known or unknown by Administrative Agent.
The foregoing waiver does not represent any amendment of any provision of the
Credit Agreement.

 

Page 1 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

4. Amendments to Definitions.

(a) A new defined term, “Annualized Consolidated EBITDA,” is added to
Section 1.01 of the Credit Agreement in its proper alphabetical order, to read
as follows:

“‘Annualized Consolidated EBITDA’ means the Consolidated EBITDA of Borrower and
its Subsidiaries for the applicable fiscal year to date, multiplied by (i) four
(4) for purposes of determining compliance with Section 6.17(b) and
Section 6.17(c) hereof for the first quarter of Borrower’s fiscal year, (ii) two
(2) for purposes of determining compliance with Section 6.17(b) and
Section 6.17(c) hereof for the second quarter of Borrower’s fiscal year, and
(iii) 1.3333 for purposes of determining compliance with Section 6.17(b) and
Section 6.17(c) hereof for the third quarter of Borrower’s fiscal year.”

(b) The table contained in the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is amended in its entirety to read as follows:

 

Applicable Rate

Pricing

Level

  

Consolidated Total
Leverage Ratio

  

Eurocurrency
Rate +

  

Standby

Letters of

Credit

  

Commercial
Letters of

Credit

  

Commitment Fee

  

Base Rate +

or -

1

   ³3.50:1    4.00%    4.00%    2.00%    0.750%    3.00%

2

   ³3.00:1 but <3.50:1    3.75%    3.75%    1.875%    0.625%    2.75%

3

   ³2.50: but <3.00:1    3.375%    3.375%    1.6875%    0.50%    2.375%

4

   ³2.00 but <2.50:1    2.875%    2.875%    1.4375%    0.40%    1.875%

5

   <2.00:1    2.50%    2.50%    1.25%    0.40%    1.50%

The Applicable Rate from the date of this Amendment through the delivery date of
the Compliance Certificate required to be delivered together with the financial
statements described in Section 6.1(b) of the Credit Agreement for Borrower’s
fiscal quarter ending March 31, 2010, shall be determined based upon Pricing
Level 1.

(c) The definition of the term “Consolidated EBITDAR” is deleted from
Section 1.01 of the Credit Agreement.

(d) The definition of “Consolidated Fixed Charge Coverage Ratio” in Section 1.01
of the Credit Agreement is amended in its entirety to read as follows:

“‘Consolidated Fixed Charge Coverage Ratio’ means, on any date of determination,
the ratio of Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower and its Subsidiaries then most recently ended, less an
amount equal to the greater of $4,000,000 or the Consolidated Maintenance
Capital Expenditures for the same consecutive four fiscal quarters, to the sum
of (i) Consolidated Interest Charges for such period, (ii) consolidated cash
income taxes paid during such period, and (iii) consolidated current maturities
of long-term debt plus consolidated current maturities of capital leases as
shown on the Borrower’s consolidated balance sheet for such date of
determination.”

 

Page 2 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) A new defined term, “Consolidated Maintenance Capital Expenditures” is added
to Section 1.01 of the Credit Agreement in its proper alphabetical order, to
read as follows:

“‘Consolidated Maintenance Capital Expenditures’ means expenditures for the
required maintenance of property, plant and equipment of the Borrower and its
Subsidiaries on a consolidated basis.”

(f) The definition of “Consolidated Senior Leverage Ratio” in Section 1.01 of
the Credit Agreement is amended in its entirety to read as follows:

“‘Consolidated Senior Leverage Ratio’ means, on any date of determination, the
ratio of Consolidated Senior Funded Debt to Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Borrower and its Subsidiaries then
most recently ended; provided, however, that for purposes of determining
compliance with Section 6.17(b) of this Agreement for the fiscal quarters ended
March 31, 2010, June 30, 2010, and September 30, 2010, ‘Consolidated Senior
Leverage Ratio’ means the ratio of Consolidated Senior Funded Debt as of the end
of each such quarter to the Annualized Consolidated EBITDA for such quarter.”

(g) The definition of “Consolidated Total Leverage Ratio” in Section 1.01 of the
Credit Agreement is amended in its entirety to read as follows:

“‘Consolidated Total Leverage Ratio’ means, on any date of determination, the
ratio of the Consolidated Total Debt to Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower and its Subsidiaries then most
recently ended; provided, however, that for purposes of determining compliance
with Section 6.17(c) of this Agreement for the fiscal quarters ended March 31,
2010, June 30, 2010, and September 30, 2010 (but not for purposes of determining
the ‘Applicable Rate’ hereunder), ‘Consolidated Total Leverage Ratio’ means the
ratio of Consolidated Total Debt as of the end of each such quarter to the
Annualized Consolidated EBITDA for such quarter.”

 

Page 3 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

5. Amendment to Section 6.17 of the Credit Agreement. Section 6.17 of the Credit
Agreement is amended in its entirety to read as follows:

“Section 6.17. Financial Covenants.

“(a) Consolidated Fixed Charge Coverage Ratio. The Borrower shall maintain a
Consolidated Fixed Charge Coverage Ratio of not less than 1.25:1.00. This ratio
shall be measured at the end of each fiscal quarter, commencing with the fiscal
quarter ending December 31, 2010.

“(b) Consolidated Senior Leverage Ratio. The Borrower shall maintain a
Consolidated Senior Leverage Ratio of (i) not greater than 4.50:1.00 for the
fiscal quarter ending March 31, 2010; (ii) not greater than 4.25:1.0 for the
fiscal quarter ending June 30, 2010; (iii) not greater than 3.75:1.0 for the
fiscal quarter ending September 30, 2010; and (iv) not greater than 3.50:1.00
for each fiscal quarter thereafter.

“(c) Consolidated Total Leverage Ratio. The Borrower shall maintain a
Consolidated Total Leverage Ratio of (i) not greater than 4.50:1.00 for the
fiscal quarter ending March 31, 2010; (ii) not greater than 4.25:1.0 for the
fiscal quarter ending June 30, 2010; and (iii) not greater than 4.0:1.0 for each
fiscal quarter thereafter.

“(d) Consolidated Tangible Net Worth. The Borrower shall maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of (i) $245,000,000,
(ii) 50% of the Consolidated Net Income (but only if it is a positive number)
for each fiscal quarter of the Borrower ended after December 31, 2009, and
(iii) 100% of the net proceeds from any offering of the equity securities of the
Borrower consummated after December 31, 2009.

“(e) Asset Coverage Ratio. The Borrower shall maintain at all times an Asset
Coverage Ratio of not less than 1.00:1.00. If the Borrower is out of compliance
with this covenant, the Borrower may cure the resulting Default by paying
Committed Loans within two (2) Business Days of learning of such non-compliance
in an amount sufficient to bring itself into compliance with this covenant. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with such additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of Lenders in accordance with their Applicable Percentages.

“(f) Minimum Consolidated EBITDA. The Borrower shall maintain a minimum
Consolidated EBITDA equal to or greater than (i) $4,750,000 for the fiscal
quarter ending on March 31, 2010, (ii) $12,200,000 for the cumulative two fiscal
quarters ending on June 30, 2010, and (iii) $21,000,000 for the cumulative three
fiscal quarters ending on September 30, 2010.

 

Page 4 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“(g) Rental and Operating Lease Expense. Beginning with the fiscal quarter
ending December 31, 2010 and continuing with each fiscal quarter thereafter, the
Borrower shall not permit the ratio of (i) the sum of rental and operating lease
expense for Borrower and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP) to (ii) total revenue of the Borrower and its Subsidiaries
(determined on a consolidated basis in accordance with GAAP), in each case for
the period of four (4) consecutive fiscal quarters ended as of the end of such
fiscal quarter, to exceed 6.00%.”

6. Amendment to Schedule 2.01 to the Credit Agreement. Schedule 2.01 to the
Credit Agreement is amended in its entirety by substituting Schedule 2.01
attached hereto for Schedule 2.01 to the Credit Agreement. The Administrative
Agent will arrange for the Lenders to return their respective Notes for
cancellation, and Borrower will execute and deliver to Administrative Agent new
Notes reflecting the revised Commitments of the Lenders.

7. Amendment to Exhibit D to the Credit Agreement. The form of Compliance
Certificate attached to the Credit Agreement as Exhibit D is amended in its
entirety by substituting Exhibit D attached hereto for Exhibit D to the Credit
Agreement.

8. Amendment Fees. Upon the Effective Date, Borrower shall pay to Administrative
Agent and the Required Lenders consenting hereto such amendment fees as shall
have been separately agreed upon in writing between the Borrower and the
Administrative Agent, in the amounts so specified.

9. Release. As a material part of the consideration of Administrative Agent
entering into, and the Required Lenders consenting to, this Amendment, Borrower
hereby releases and forever discharges Administrative Agent, the Lenders and
each of their respective successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (all the foregoing, collectively, the
“Releasees” and individually, a “Releasee”), jointly and severally from any and
all claims, counterclaims, demands, damages, debts, agreements, covenants,
suits, contracts, obligations, liabilities, accounts, offsets, rights, actions
and causes of action of any nature whatsoever, including all claims, demands,
and causes of action for contribution and indemnity, whether arising at law or
in equity, whether presently possessed or possessed in the future, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether presently accrued or to accrue hereafter, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which Borrower may have or claim to have against Releasees (or any one or more
of them); provided, however, that neither Administrative Agent nor any

 

Page 5 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender nor any other Releasee shall be released hereby from: (i) any obligation
to pay to Borrower any amounts that Borrower may have on deposit with
Administrative Agent or any Lender, in accordance with applicable laws and the
terms of the documents establishing any such deposit relationship; or (ii) any
claim (including without limitation any claim for breach of the Credit Agreement
or other Loan Document) arising from any action, inaction or conduct of
Administrative Agent or the Lenders or the other Releasees after the effective
date of this Amendment.

10. No Further Amendment, Expenses. Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified in full force and effect and the parties hereby ratify their
respective obligations thereunder. Without limiting the foregoing, Borrower
expressly reaffirms and ratifies its obligation to pay or reimburse
Administrative Agent and Lenders on request for all reasonable expenses,
including legal fees actually incurred by Administrative Agent and Lenders in
connection with the preparation of this Amendment, any other amendment documents
and the closing of the transaction contemplated hereby and thereby.

11. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the
Administrative Agent may rely on a facsimile counterpart signature page hereof
for purpose of determining whether a party hereto has executed a counterpart
hereof.

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

(c) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

[Signatures appear on the following page.]

 

Page 6 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

BORROWER:     NORTHWEST PIPE COMPANY     By:  

 

    Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A., as

Administrative Agent

    By:  

 

    Name:  

 

    Title:  

 

CONSENTED TO BY THE REQUIRED LENDERS:     BANK OF AMERICA, N.A.     By:  

 

    Name:  

 

    Title:  

 

 

Page 7 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

:    

UNION BANK, N.A., formerly known as

Union Bank of California, N.A.

    By:  

 

    Name:  

 

    Title:  

 

    HSBC BANK USA, NATIONAL ASSOCIATION     By:  

 

    Name:  

 

    Title:  

 

    U.S. BANK NATIONAL ASSOCIATION     By:  

 

    Name:  

 

    Title:  

 

CONSENTED TO BY SWING LINE LENDER AND L/C ISSUER    

BANK OF AMERICA, N.A., as Swing Line

Lender and L/C Issuer

    By:  

 

    Name:  

 

    Title:  

 

 

Page 8 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 50,000,000.00    40.000000000 % 

Union Bank, N.A.

   $ 33,333,333.34    26.666666672 % 

HSBC Bank USA, National Association

   $ 20,833,333.33    16.666666664 % 

U.S. Bank National Association

   $ 20,833,333.33    16.666666664 % 

Total

   $ 125,000,000.00    100.00000000 % 

 

Page 9 – THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 31, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Northwest Pipe Company, an
Oregon corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of (i) the Borrower contained in Article V
of the Agreement and (ii) each Loan Party contained in each other Loan Document
or in any document furnished at any time under or in connection with the Loan
Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

NORTHWEST PIPE COMPANY By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

For the Quarter/Year ended                              (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Section 6.17(a) – Consolidated Fixed Charge Coverage Ratio.         A.
     Consolidated EBITDA for the four consecutive quarters ending on Statement
Date (“Subject Period”)              1.      Consolidated Net Income for Subject
Period:    $                               2.      plus Consolidated Interest
Charges for Subject Period:    $                               3.      plus
consolidated income taxes for Subject Period:    $                              
4.      plus consolidated depreciation and amortization for Subject Period:   
$                               5.      plus consolidated non-cash expenses
resulting from a change in accounting principles relating to stock options for
Subject Period:    $                               6.      plus EBITDA (positive
or negative) from acquisitions pursuant to the Agreement:   
$                               7.      Consolidated EBITDA (total of lines
1-6):    $                          B.      Consolidated Maintenance Capital
Expenditures for the Subject Period:    $                          C.     
Consolidated Fixed Charges              1.      Consolidated Interest Charges
for Subject Period:    $                               2.      plus the
consolidated current maturities of long-term debt as of Statement Date:   
$                               3.      plus the consolidated current maturities
of capital leases as of Statement Date:    $                               4.
     Consolidated Fixed Charges (total of lines 1-3):    $                    
     D.      Ratio ((Line I.A.7 less the greater of $4,000,000 or Line I.B)
divided by Line I.C.4):                 to 1.00      Minimum Required:    1.25
to 1.00



--------------------------------------------------------------------------------

II.       

Section6.17(b) – Consolidated Senior Leverage Ratio for Fiscal Quarters ending
on or before September 30, 2010.

   A.       Consolidated Senior Funded Debt as of Statement Date         1.    
   Consolidated Total Debt as of Statement Date as defined:   
$                          2.        less Subordinated Debt as of Statement Date
as defined:    $                          3.        Consolidated Senior Funded
Debt as of Statement Date (line 1 less line 2):    $                        B.  
Annualized Consolidated EBITDA         1.    Consolidated Net Income for Fiscal
Year to date:    $                          2.    plus consolidated income taxes
for Fiscal Year to date:    $                          3.    plus Consolidated
Interest Charges for Fiscal Year to date:    $                          4.   
plus consolidated depreciation and amortization for Fiscal Year to date:   
$                          5.    plus consolidated non-cash expenses resulting
from a change in accounting principles relating to stock options for Fiscal Year
to date:    $                          6.    plus EBITDA (negative or positive)
from acquisitions pursuant to the Agreement:    $                          7.   
Total Consolidated EBITDA for Fiscal Year to date (total of lines 1-6):   
$                          8.    Line 7 multiplied by four, two or 1.33, as
applicable:    $                        C.   Ratio (Line II.A.1 divided by Line
II.B.8):                 to 1.00

    Maximum Permitted:      4.50 to 1.00 for Fiscal Quarter ending March 31,
2010         4.25 to 1.0 for Fiscal Quarter ending June 30, 2010         3.75 to
1.0 for the Fiscal Quarter ending September 30, 2010



--------------------------------------------------------------------------------

III.      Section 6.17(b) – Consolidated Senior Leverage Ratio for Fiscal
Quarters ending after September 30, 2010.      A.      Consolidated Senior
Funded Debt as of Statement Date           1.      Consolidated Total Debt as of
Statement Date as defined:    $                               2.      less
Subordinated Debt as of Statement Date as defined:    $                         
     3.      Consolidated Senior Funded Debt as of Statement Date (line 1 less
line 2):    $                          B.      Consolidated EBITDA for Subject
Period              1.      Consolidated Net Income for Subject Period:   
$                               2.      plus consolidated income taxes for
Subject Period:    $                               3.      plus Consolidated
Interest Charges for Subject Period:    $                               4.     
plus consolidated depreciation and amortization for Subject Period:   
$                               5.      plus consolidated non-cash expenses
resulting from a change in accounting principles relating to stock options for
Subject Period:    $                               6.      plus EBITDA (negative
or positive) from acquisitions pursuant to the Agreement:   
$                               7.      Total Consolidated EBITDA (total of
lines 1-6):    $                          C.      Ratio (Line III.A.1 divided by
Line III.B.7):                 to 1.00      Maximum Permitted:    3.50 to 1.00



--------------------------------------------------------------------------------

IV.      Section 6.17(c) – Consolidated Total Leverage Ratio for Fiscal Quarters
ending on or before September 30, 2010.      A.      Consolidated Total Debt at
Statement Date              1.      as defined:    $                          B.
     Annualized Consolidated EBITDA              1.      line II.B.8 above:   
$                          C.      Ratio (Line IV.A.1 divided by Line IV.B.1):
                to 1.00

 

       Maximum Permitted:      4.50 to 1.00 for Fiscal Quarter ending March 31,
2010         4.25 to 1.00 for Fiscal Quarter ending June 30, 2010         4.00
to 1.00 for Fiscal Quarter ending September 30, 2010

 

V.      Section 6.17(c) – Consolidated Total Leverage Ratio for Fiscal Quarters
ending after September 30, 2010 (Note: this ratio should be calculated for all
fiscal quarters for purposes of determining Applicable Rate).      A.     
Consolidated Total Debt at Statement Date              1.      as defined:   
$                          B.      Consolidated EBITDA for Subject Period   
          1.      line III.B.7 above:    $                          C.     
Ratio (Line V.A.1 divided by Line V.B.1):                 to 1.00      Maximum
Permitted:    4.00 to 1.00



--------------------------------------------------------------------------------

VI.

     Section 6.17(d) – Consolidated Tangible Net Worth.      A.     
Consolidated Tangible Net Worth at Statement Date:           1.      total
Shareholders’ Equity for Borrower and its Subsidiaries at Statement Date:   
$                               2.      less Intangible Assets of Borrower and
its Subsidiaries at Statement Date:    $                               3.     
Tangible Net Worth (Line VI.A.1 less Line VI.A.2):    $                         
B.      Minimum Required Consolidated Tangible Net Worth:   
$                               1.      $245,000,000:    $                    
          2.      plus the sum of 50% of Consolidated Net Income (without
subtracting losses) earned in each quarterly accounting period ended after
December 31, 2009:    $                               3.      plus the net
proceeds from any equity securities issued by Borrower after December 31, 2009:
   $                               4.      Minimum Required Consolidated
Tangible Net Worth (VI.B.1 plus VI.B.2 plus VI.B.3):    $                    
     C.      Excess (deficiency) for covenant compliance (Line VI.A.3 less
VI.B.4):    $                     VII.      Section 6.17(e) – Asset Coverage
Ratio.      A.      Eligible Assets at Statement Date           1.      85% of
Eligible Accounts Receivable at Statement Date:    $                         
     2.      plus 60% of Eligible Inventory at Statement Date:   
$                               3.      plus 30% of Eligible Property, Plant and
Equipment at Statement Date:    $                               4.      Total
Eligible Assets at Statement Date:    $                          B.     
Consolidated Total Debt at Statement Date    $                               1.
     as defined:    $                          C.      Ratio (Line VII.A.4 ÷
Line VII.B.1):                 to 1.00      Minimum Required:    1.00 to 1.00



--------------------------------------------------------------------------------

VIII.      Section 6.17(f) – Minimum Consolidated EBITDA      A.     
Consolidated EBITDA for the one, two or three consecutive quarters ending on
Statement Date, as applicable (“Cumulative Period”)           1.     
Consolidated Net Income for Cumulative Period:    $                         
     2.      plus Consolidated Interest Charges for Cumulative Period:   
$                               3.      plus consolidated income taxes for
Cumulative Period:    $                               4.      plus consolidated
depreciation and amortization for Cumulative Period:    $                    
          5.      plus consolidated non-cash expenses resulting from a change in
accounting principles relating to stock options for Cumulative Period:   
$                               6.      plus EBITDA (positive or negative) from
acquisitions pursuant to the Agreement:    $                               7.
     Consolidated EBITDA (total of lines 1-6):    $                    

 

               Minimum Required:       $4,750,000 for the fiscal quarter ending
on March 31, 2010       $12,200,000 for the cumulative two fiscal quarters
ending on June 30, 2010       $21,000,000 for the cumulative three fiscal
quarters ending on September 30, 2010

 

IX.      Section 6.17(g) – Rental and Operating Lease Expense      A.     
Rental and operating lease expense for the four consecutive fiscal quarters
ending on the Statement Date:    $                          B.      Total
revenue for the four consecutive fiscal quarters ending on the Statement Date:
   $                          C.      Ratio (Line IX.A ÷ Line IX.B)   
                          Maximum Permitted:    6.00%